SULLIVAN, Judge
(concurring in the result):
I see no unreasonable attorney performance in this case and disagree with the majority’s suggestion that defense counsel’s performance violated the competence prong of Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). See United States v. MacCulloch, 40 MJ 236, 240 (CMA 1994) (Sullivan, J., dissenting). As for Issue II, I would note that this is not a case where evidence of pretrial negotiations was introduced at a court-martial. See Mil.R.Evid. 410, Manual for Courts-Martial, United States, 1984, and United States v. Barunas, 23 MJ 71, 76 (CMA 1986).